In his motion for rehearing appellant complains because we said in our original opinion that Bills of Exception Nos. 1 and 2 failed to reflect error. A re-examination of the bills, in the light of his contention, convinces us more firmly of the correctness of our conclusion as expressed in the original opinion. *Page 173 
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.